DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-17 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a flight defining a curved outer edge portion” in line 2.  It is unclear what curved outer edge portion the flight is defining and whether it is the flight that has the curved outer edge portion or whether the flight is defining a curved outer edge portion of something else.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 2, and 4-17 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 51 recites the limitation “a curved outer edge portion of the flight defines a cylinder” in the last line of the claim.  However, the reference never previously recited the flight as having a curved outer edge, and therefore, it is unclear how a curved outer edge of the flight defines a cylinder.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, 13-15, 17-20, 22-28, 30, 31, 33-36, 38-44 and 46-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haskell (U.S. Patent No. 7,229,204).
Regarding claim 1, Haskell discloses a flight assembly (reference #16) comprising:
a flight defining a curved outer edge portion (reference #40 and 42), the flight being planar (see figures 4-6, reference #40a, 40b, 42a and 42b have a flat, two dimensional characteristic that is defined as being planar); and
a support supporting the flight at an acute angle with respect to a longitudinal axis of the flight assembly (reference #44), wherein
the curved outer edge portion is configured to define a cylinder when rotated about the longitudinal axis (figures 4 and 6, reference #40a, 40b, 42a and 42b are attached to outer edges of cylindrical shaped frame and thus when the frame is rotated will define a cylinder).
Regarding claim 2, Haskell discloses wherein the curved outer edge portion of the flight is elliptical (reference #40a, 40b, 42a, 42b)
Regarding claim 4, Haskell discloses wherein the flight has a constant width (figure 4, reference #40a, 40b, 42a and 42b).
Regarding claim 5, Haskell discloses wherein the flight is a first flight, and the flight assembly further comprises a second flight comprising a curved outer edge portion (reference #40a, 40b, 42a and 42b).
Regarding claim 6, Haskell discloses wherein the support supports the first and second flights in mutually complementary angular relation (reference #40a, 40b, 42a, 42b and 44).
Regarding claim 7, Haskell discloses wherein the support supports the first flight and the second flight such that the flight assembly is self-supporting (figures 4 and 5, reference #16, 40a, 40b, 42a, 42b, 44, 46 and 50).
Regarding claim 8, Haskell discloses wherein the support comprises a ring (reference #46a, 46b and 46c).
Regarding claim 9, Haskell discloses wherein the support comprises a first ring and a second ring (reference #46a and 46b).
Regarding claim 10, Haskell discloses wherein the flight assembly is configured to be inside a container (figure 8, reference #14) and the first and second flights are mutually arranged to provide an end-to-end symmetry such that the flight assembly is operative regardless of which end of the flight assembly is located at a bottom of the container (see figure 4, reference #40a and 40b are symmetric to reference #42a and 42b with each set starting at one end of outside rings 46a or 46c and curved towards middle ring).
Regarding claim 11, Haskell discloses wherein respective planes of the first and second flights intersect at an intermediate location along the flight assembly (figure 5a, reference #42a and 42b; figure 5b, reference #40a and 40b).
Regarding claim 13, Haskell discloses wherein the flight includes a rim extending from an inner edge portion of the flight (reference #50a, 50b, 50c and 50d).
Regarding claim 14, Haskell discloses wherein the flight further comprises a curved inner edge portion (reference #40a, 40b, 42a and 42b).
Regarding claim 15, Haskell discloses wherein the flight assembly is configured to be inside a cylindrical container (figure 8, reference #14 and 16).
Regarding claim 17, Haskell discloses wherein from a top view, a curvature of the curved outer edge portion of the flight is configured to be generally parallel to a curvature of an interior surface of the container (as seen in figure 4, outside curvatures of reference #40a, 40b, 42a and 42b match curvature of interior surface of container, not pictured, but so placed to fit as shown in figures 1, 7 and 8).
Regarding claim 18, Haskell discloses a mixing drum (figures 1, 7 and 8, reference #10) comprising:
a cylindrical drum body (reference #14); and
a flight assembly within an interior of the cylindrical drum body (reference #16), the flight assembly including:
a flight comprising a curved outer edge portion (reference #40a, 40b, 42a and 42b), the flight being planar (see figures 4-6, reference #40a, 40b, 42a and 42b have a flat, two dimensional characteristic that is defined as being planar);
a support supporting the flight at an acute angle with respect to a longitudinal axis of the cylindrical drum body (reference #44);
wherein a curvature of the curved outer edge portion of the flight is generally parallel to a curvature of an interior surface of the cylindrical drum body (as seen in figure 4, outside curvatures of reference #40a, 40b, 42a and 42b match curvature of interior surface of cylindrical drum body, not pictured, but so placed to fit as shown in figures 1, 7 and 8).
Regarding claim 19, Haskell discloses wherein the flight is a first flight, and the flight assembly further comprises a second flight comprising a curved outer edge portion (reference #40a, 40b, 42a and 42b).
Regarding claim 20, Haskell discloses wherein the support supports the first and second flights in mutually complementary angular relation (reference #40a, 40b, 42a, 42b and 44).
Regarding claim 22, Haskell discloses wherein the curved outer edge portions of the first and second flights are elliptical (reference #40a, 40b, 42a and 42b).
Regarding claim 23, Haskell discloses wherein the first and second flights have a constant width (figure 4, reference #40a, 40b, 42a and 42b).
Regarding claim 24, Haskell discloses wherein the support supports the first flight and the second flight such that the flight assembly is self-supporting (figures 4 and 5, reference #16, 40a, 40b, 42a, 42b, 44, 46 and 50).
Regarding claim 25, Haskell discloses wherein the support comprises a ring (reference #46a, 46b and 46c).
Regarding claim 26, Haskell discloses wherein the support comprises a first ring spaced apart from a second ring (reference #46a and 46b).
Regarding claim 27, Haskell discloses wherein the first and second flights are mutually arranged to provide an end-to-end symmetry such that the flight assembly is configured to be operative regardless of which end of the flight assembly is located at a bottom of the cylindrical drum body (see figure 4, reference #40a and 40b are symmetric to reference #42a and 42b with each set starting at one end of outside rings 46a or 46c and curved towards middle ring).
Regarding claim 28, Haskell discloses wherein respective planes of the first and second flights intersect at an intermediate location along the flight assembly (figure 5a, reference #42a and 42b; figure 5b, reference #40a and 40b).
Regarding claim 30, Haskell discloses wherein the flight includes a rim extending from an inner edge portion of the flight (reference #50a, 50b, 50c and 50d).
Regarding claim 31, Haskell discloses the flight further comprising a curved inner edge portion (reference #40a, 40b, 42a and 42b).
Regarding claim 33, Haskell discloses a system for blending materials (figures 1, 7 and 8, reference #10) the system comprising:
a cylindrical drum body (reference #14);
a drum roller apparatus arranged and configured to support and rotate the cylindrical drum body at an angle of inclination with respect to a horizontal plane (figures 1, 2, 3, 7 and 8, reference #12, 20 and 22; columns 8-9, lines 62-15); and
a flight assembly within an interior of the cylindrical drum body (reference #16), the flight assembly including:
a flight comprising a curved outer edge portion (reference #40a, 40b, 42a and 42b), the flight being planar (see figures 4-6, reference #40a, 40b, 42a and 42b have a flat, two dimensional characteristic that is defined as being planar); and
a support supporting the flight at an acute angle with respect to a longitudinal axis of the cylindrical drum body (reference #44).
Regarding claim 34, Haskell discloses wherein the angle of inclination of the drum roller apparatus is less than the acute angle such that the flight is rotatable through an orientation wherein a place of the flight is inclined downwardly (figures 7 and 8, reference #12; columns 8-9, lines 62-15).
Regarding claim 35, Haskell discloses wherein the flight assembly slideably fits within an interior of the cylindrical drum body (figures 1, 7 and 8, reference #14 and 16).
Regarding claim 36, Haskell discloses wherein the rotation of the drum body is frictionally communicated to the flight assembly in an absence of a mechanical connection between the drum body and the flight assembly (figures 1, 7 and 8, reference #14 and 16).
Regarding claim 38, Haskell discloses wherein the curved outer edge portion and an inner edge of the flight are elliptical (figure 5a, see portion wherein reference #42a and 42b is pointing; figure 5b, see portion wherein reference #40a and 4b is pointing).
Regarding claim 39, Haskell discloses wherein the curved outer edge portion of the flight approximately coincides with an inner diameter of the drum body at an intermediate location along the drum body (see figure 1, reference #40a, 40b, 42a and 42b have curved outer edge portion that fits at inner diameter and intermediate location of drum body 14).
Regarding claim 40, Haskell discloses wherein the flight is a first flight, and the flight assembly further comprises a second flight comprising a curved outer edge portion (reference #40a, 40b, 42a and 42b).
Regarding claim 41, Haskell discloses wherein the support supports the first and second flights in a mutually complementary angular relation (see figures 4, 5a and 5b, reference #46a, 46b and 46c supports reference #40a and 4b in mutually complementary angular relation and reference #42a and 42b in mutually complementary angular relation).
Regarding claim 42, Haskell discloses wherein the support supports the first flight and the second flight such that the flight assembly is self-supporting (figures 4 and 5, reference #16, 40a, 40b, 42a, 42b, 44, 46 and 50).
Regarding claim 43, Haskell discloses wherein the support comprises a first ring spaced apart from a second ring (reference #46a and 46b).
Regarding claim 44, Haskell discloses wherein the first and second flights are mutually arranged to provide an end-to-end symmetry such that the flight assembly is configured to be operative 
Regarding claim 46, Haskell discloses wherein the flight includes a rim extending from an inner edge portion of the flight (reference #50a, 50b, 50c and 50d).
Regarding claim 47, Haskell discloses wherein the drum roller apparatus includes a base portion operative to support a lower end portion of the drum body, the base portion comprising a low-friction plate, a rotatable plate, or a low-friction rotatable plate (figures 1-3, reference #34; columns 6-7, lines 64-8).
Regarding claim 48, Haskell discloses wherein the flight assembly and the cylindrical drum body are attached (figures 1, 7 and 8, reference #14 and 16).
Regarding claim 49, Haskell discloses wherein respective planes of the first and second flights intersect at an intermediate location along the flight assembly (figure 5a, reference #42a and 42b; figure 5b, reference #40a and 40b).
Claim(s) 1, 2, 4-11, 13-20, 22-28 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cocchi et al. (U.S. Patent Pub. No. 2017/0208833).
Regarding claim 1, Cocchi et al. discloses a flight assembly (reference #1) comprising:
a flight defining a curved outer edge portion (reference #3), the flight being planar (see figures 4, 5 and 9, reference #3 has a flat, two dimensional characteristic that is defined as being planar);
a support supporting the flight at an acute angle with respect to a longitudinal axis of the flight assembly (figures 4, 5 and 9, reference #20A, 20b and 20c);
the curved outer edge portion is configured to define a cylinder when rotated about the longitudinal axis (see figure 1 with dashed cylinder; figures 4, 5 and 9, reference #3).
Regarding claim 2, Cocchi et al. discloses wherein the curved outer edge portion of the flight is elliptical (reference #3).
Regarding claim 4, Cocchi et al. discloses wherein the flight has a constant width (figures 4, 5 and 9, reference #3).
Regarding claim 5, Cocchi et al. discloses wherein the flight is a first flight and the flight assembly further comprises a second flight comprising a curved outer edge portion (figures 4, 5 and 9, reference #3; [0044]).
Regarding claim 6, Cocchi et al. discloses wherein the support supports the first and second flights in a mutually complementary angular relation (figures 4, 5 and 9, reference #3 and 20).
Regarding claim 7, Cocchi et al. discloses wherein the support supports the first flight and the second flight such that the flight assembly is self-supporting (figures 4, 5 and 9, reference #3 and 20).
Regarding claim 8, Cocchi et al. discloses wherein the support comprises a ring (figures 4, 5 and 9, reference #20A, 20B and 20C; [0086]-[0089]).
Regarding claim 9, Cocchi et al. discloses wherein the support comprises a first ring spaced apart from a second ring (figures 4, 5 and 9, reference #20A, 20B and 20C).
Regarding claim 10, Cocchi et al. discloses wherein the flight assembly is configured to be inside a container (figure 2, reference #100) and wherein the first and second flights are mutually arranged to provide an end-to-end symmetry such that the flight assembly is operative regardless of which end of the flight assembly is located at a bottom of the container (reference #1 between reference #20A and 20C is symmetric).
Regarding claim 11, Cocchi et al. discloses wherein respective planes of the first and second flights intersect at an intermediate location along the flight assembly (see figure 7, reference #3 intersects at reference #20B).
Regarding claim 13, Cocchi et al. discloses wherein the flight includes a rim extending from an inner edge portion of the flight (reference #4).
Regarding claim 14, Cocchi et al. discloses wherein the flight further comprises a curved inner edge portion (reference #3).
Regarding claim 15, Cocchi et al. discloses wherein the flight assembly is configured to be inside a cylindrical container (figure 2, reference #100).
Regarding claim 16, Cocchi et al. discloses wherein the flight is a first flight, the flight assembly further comprises a second flight comprising a curved outer edge portion, and the support supports the second flight such that the first and second flights form an X-shape from a side view (see figure 7, reference #3 (not labeled but inside reference #4), 20A, 20B and 20C).
Regarding claim 17, Cocchi et al. discloses wherein from a top view, a curvature of the curved outer edge portion of the flight is configured to be generally parallel to a curvature of an interior surface of the container (see figures 1-9, although top view not shown, it can be predicted based on shape of reference #3 and 100 that flight is generally parallel to curvature of inner surface of container).
Regarding claim 18, Cocchi et al. discloses a mixing drum (figure 2, reference #1 and 100), comprising:
a cylindrical drum body (figure 2, reference #100); and
a flight assembly within an interior of the cylindrical drum body (figure 2, reference #1), the flight assembly including:
a flight comprising a curved outer edge portion (figure 4, 5 and 9, reference #3), the flight being planar (see figures 4, 5 and 9, reference #3 has a flat, two dimensional characteristic that is defined as being planar); and
a support supporting the flight at an acute angle with respect to a longitudinal axis of the cylindrical drum body (figures 4, 5 and 9, reference #20A and 20C),

Regarding claim 19, Cocchi et al. discloses wherein the flight is a first flight and the flight assembly further comprises a second flight comprising a curved outer edge portion (figures 4, 5 and 9, reference #3; [0044]).
Regarding claim 20, Cocchi et al. discloses wherein the support supports the first and second flights in a mutually complementary angular relation (figures 4, 5 and 9, reference #3 and 20).
Regarding claim 22, Cocchi et al. discloses wherein the curved outer edge portions of the first and second flights are elliptical (reference #3).
Regarding claim 23, Cocchi et al. discloses wherein the first and second flights have a constant width (reference #3).
Regarding claim 24, Cocchi et al. discloses wherein the support supports the first flight and the second flight such that the flight assembly is self-supporting (figures 4, 5 and 9, reference #3 and 20).
Regarding claim 25, Cocchi et al. discloses wherein the support comprises a ring (figures 4, 5 and 9, reference #20A, 20B and 20C; [0086]-[0089]).
Regarding claim 26, Cocchi et al. discloses wherein the support comprises a first ring spaced apart from a second ring (figures 4, 5 and 9, reference #20A, 20B and 20C).
Regarding claim 27, Cocchi et al. discloses wherein the first and second flights are mutually arranged to provide an end-to-end symmetry such that the flight assembly is configured to be operative regardless of which end of the flight assembly is at a bottom of the cylindrical drum body (reference #1 between reference #20A and 20C is symmetric).
Regarding claim 28, Cocchi et al. discloses wherein respective planes of the first and second flights intersect at an intermediate location along the drum body (see figure 7, reference #3 intersects at reference #20B).
Regarding claim 30, Cocchi et al. discloses wherein the flight includes a rim extending from an inner edge portion of the flight (reference #4).
Regarding claim 31, Cocchi et al. discloses the flight further comprising a curved inner edge portion (reference #3).
Regarding claim 32, Cocchi et al. discloses wherein the flight is a first flight, and the flight assembly further comprises a second flight comprising a curved outer edge portion, the support supporting the second flight such that the first and second flights form an X-shape from a side view (see figure 7, reference #3 (not labeled but inside reference #4), 20A, 20B and 20C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 12, 16, 29, 32, 45 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haskell in view of Pawley (U.S. Patent No. 4,187,028).
Regarding claims 12, 29 and 45, Haskell discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the flight includes perforations.
Pawley teaches another mixing blade for a concrete mixer (title).  The reference teaches wherein the flight includes perforations (figures 2-4, reference #32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the perforations of Pawley in the blade of Haskell.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach mixing blades for portable concrete mixers.  One of ordinary skill in the art would be motivated to provide perforations in the blade because the perforations permit the material to flow through the blades and provides increased turbulence in the flow and thus better mixing (Haskell column 2, lines 53-63).
Regarding claims 16, 32 and 50, Haskell discloses all the limitations as set forth above.  While the reference discloses the first flight and the second flight intersecting, the reference does not explicitly disclose wherein the intersection from a side view forms an X-shape.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to extend the length and curvature of the flights of Haskell to form an X-shape from a side view as taught by Pawley (figure 2, reference #22) to provide increased interaction between the material and the flights for better mixing.  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haskell in view of Anderson.
Regarding claim 51, Haskell discloses a method of blending materials (title; figure 1);  comprising: 
inserting a flight assembly into the container, the flight assembly comprising a flight arranged such that upon insertion of the flight assembly into the container a lower section of the flight positions adjacent to or close to a lower end portion of the container and an upper section of the flight positions adjacent to or close to an upper end portion of the container (figures 1, 7 and 8, reference #14 and 16; column 9, lines 43-44), upon insertion of the flight assembly into the container a plane of the flight is disposed at an acute angle with respect to a longitudinal axis of the container (column 9, lines 2-15);
loading materials into the container (column 9, lines 41-43); and
rotating the loaded container while maintaining the loaded container at an angle, such that as the container rotates the flight assembly rotates with the container (figure 1, reference #20 and 22; column 9, lines 45-52), and such that during rotation: 
the lower section of the flight repetitively lifts a portion of the materials from the lower end portion of the container (figure 1, reference #40a, 40b, 42a and 42b; column 6, lines 6-15);
the flight repetitively distributes lifted materials along an interior of the container, including by cascading lifted materials off an inner edge of the flight as lifted materials flow from the lower section of the flight toward the upper section of the flight (figure 1, reference #40a, 40b, 42a and 42b; column 6, lines 6-15); and
the interior of the container repeatedly returns cascaded materials to the lower portion of the container (figure 1, reference #40a, 40b, 42a and 42b; column 6, lines 6-15), and
a curved outer edge portion of the flight defines a cylinder (figures 4 and 6, reference #40a, 40b, 42a and 42b are attached to outer edges of cylindrical shaped frame and thus when the frame is rotated will define a cylinder).
However, the reference does not explicitly disclose opening and closing the container.  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the lid of Anderson on the container of Haskell such that the container is opened and closed.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach rotating mixers with internal mixing blades.  One of ordinary skill in the art would be motivated to provide the lid for opening and closing the container because the lid permits material from escaping the container during the rotation and mixing process.
Response to Arguments
Applicant's arguments filed 11/2/2020 with respect to the Haskell and Cocchi references have been fully considered but they are not persuasive. 
Applicant argues Haskell does not disclose the flight being planar.  Examiner finds this argument unpersuasive.  As explained above and shown in figures 4-6, the shape of the flight (reference #40a, 40b, 42a and 42b) is planar, meaning the flight has a shape that is flat and has a two dimensional characteristic.  This does not mean that the flight must lay in a single plane.  The flight can be curved or twisted and still read on the limitation of a planar flight.
Applicant argues Haskell does not disclose the curved outer edge portion is configured to define a cylinder when rotated about the longitudinal axis or a curvature of the outer edge portion of the flight is generally parallel to a curvature of an interior surface of the cylindrical drum body.  Examiner finds this argument unpersuasive.  As explained above and shown in figures 4, 5A and 5B, the flight has a curved edge (outer edge) that is in contact with the frame of the cylinder.  This means that when the cylinder is rotated, the curved outer edge of the flight matches the frame of the cylinder since it is in contact with the edge of the frame and thus defines the cylindrical shape that the container makes.
Applicant argues Cocchi does not disclose the flight being planar.  Examiner finds this argument unpersuasive.  As explained above and shown in figures 4, 5 and 9, the shape of the flight (reference #3) is planar, meaning the flight has a shape that is flat and has a two dimensional characteristic.  This does not mean that the flight must lay in a single plane.  The flight can be curved or twisted and still read on the limitation of a planar flight.
Applicant’s arguments with respect to the Anderson and Lakshmanan references, see Remarks pages 13-15, filed 11/2/2020 have been fully considered and are persuasive; and therefore the rejection under 102(a)(1) as anticipated by Anderson and Lakshmanan has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774